Citation Nr: 1539599	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO. 07-36 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy.

2. Entitlement to an initial disability rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. In the June 2007 rating decision the RO granted 10 percent ratings for right lower extremity and left lower extremity diabetic peripheral neuropathy. The other issues in the decision were fully resolved by subsequent RO decisions.


FINDINGS OF FACT

1. The Veteran's service connected diabetic peripheral neuropathy of the right lower extremity is manifested by peripheral sensory neuropathy with pain and paresthesia and/or dysesthesias and numbness, diminished reflexes and normal motor examination productive of mild incomplete paralysis.
 
2. The Veteran's service-connected diabetic peripheral neuropathy of the left lower extremity is manifested by peripheral sensory neuropathy with pain and paresthesia and/or dysesthesias and numbness, diminished reflexes and normal motor examination productive of mild incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for an increased initial evaluation in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2014).
 
2. The criteria for an increased initial evaluation in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veterans Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In August 2006, the RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). VA examinations were conducted in May 2007, October 2010, and January 2015; the record does not reflect that these examinations are inadequate for rating purposes. The examination reports reflect that the VA examiners conducted comprehensive clinical examinations and recorded findings applicable to the relevant rating criteria, thereby creating a record sufficient for appellate review. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.
Increased rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

Consideration of the entire recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2014). It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3 (2014). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).
Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2014). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions duplicates or overlaps with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Generally, VA must consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is currently service connected for diabetic peripheral neuropathy of the right lower extremity currently rated as 10 percent disabling and diabetic peripheral neuropathy of the left lower extremity currently rated as 10 percent disabling. The Veteran is currently rated under Diagnostic Code 8520.

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve. Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation. An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, DC 8520.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.
The Veteran was afforded VA examinations in May 2007, October 2010, and January 2015 that addressed peripheral neuropathy in his lower extremities. 

The May 2007 VA examination report noted that the Veteran reported pain and numbness bilaterally and painful cramping in his toes. The Veteran exhibited no paralysis, neuritis, or neuralgia. Muscle strength was reported to be 5 in both lower extremities; and there was no motor function impairment. Reflex examination revealed some diminished reflexes in the lower extremities. Electromyography and nerve conduction testing revealed axonal and demyelinating motor peripheral neuropathy. The Veteran was reported to be retired, and effects on daily activities ranged from none to moderate. 

The October 2010 VA examination report noted that the Veteran had tingling and numbness as well as occasional cramping in his calves. The Veteran exhibited no paralysis or neuralgia, but there was neuritis. Reflex examination revealed absent ankle jerk and diminished reflexes in the knees. Babinski was normal for both lower extremities. Sensory examination revealed decreased sensation to vibration, pinprick and light touch.  Motor examination was normal. The examiner indicated that there were no effects on usual occupation although the Veteran was noted to be retired. Effects on usual daily activities reportedly ranged from none to moderate.

The January 2015 VA examination report noted that the Veteran reported moderate constant pain bilaterally, severe paresthesias and/or dysesthesias bilaterally, and moderate numbness bilaterally. The Veteran exhibited normal strength, decreased deep tendon reflexes, and decreased reaction to light touch/monofilament testing in the feet and toes. With regard to severity of the Veteran's peripheral neuropathy, the examiner noted that the Veteran had mild incomplete paralysis bilaterally. The Veteran's femoral nerves were noted as normal bilaterally. It was noted that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.

With consideration of the above, the Board concludes that the Veteran is not entitled to a rating in excess of the currently assigned 10 percent for his peripheral neuropathy on either the right or left lower extremity. In this regard the Board notes that the objective evidence fails to demonstrate that the Veteran has moderate peripheral neuropathy in either lower extremity as a result of moderate incomplete paralysis. Specifically the Board notes that while the May 2007 and October 2010 examiners did not characterize the Veteran's lower extremity peripheral neuropathy as mild in degree as the January 2015 examiner did, essentially the same findings were shown collectively on all examinations. The reports show complaints of pain and numbness with objective evidence of peripheral sensory neuropathy with pain and paresthesia and/or dysesthesias and numbness, diminished reflexes but normal motor examination productive of mild incomplete paralysis. The Board finds that the reports do not show moderate incomplete paralysis. Notably there were no reported occupational effects and effects on daily activities ranged from none to moderate. Therefore, the Veteran is not entitled to a higher rating than the currently assigned 10 percent for peripheral neuropathy in the right lower extremity or the 10 percent for peripheral neuropathy in the left lower extremity.

While the Board finds that the Veteran meets the criteria for the currently assigned 10 percent rating, a rating in excess of 10 percent is not warranted for any period of time. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014); see also Fenderson, 12 at 126. The Board has reviewed the remaining evidence of record for evidence of other functional impairment which might warrant a higher or separate rating(s). Schafrath v. Derwinski, 1 Vet. App. 589 (1991). None of the VA examination reports note any additional neurological or orthopedic impairment. Thus, there does not appear to be any further impairment associated with his service-connected right and left lower extremity peripheral neuropathy. Finally, there is no indication that the Veteran's peripheral neuropathy of the right and left lower extremity affects the Veteran's employability beyond that contemplated by the currently assigned ratings, as noted in the May 2007, October 2010, and January 2015 VA examination report.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms". Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. A comparison between the level of severity and symptomatology of the Veteran's right and left lower extremity peripheral neuropathy with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above. The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. Thun, 22 Vet. App. at 115.


ORDER

An initial rating, in excess of 10 percent, for right lower extremity diabetic peripheral neuropathy is denied.

An initial rating, in excess of 10 percent, for left lower extremity diabetic peripheral neuropathy is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


